IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 99-41303
                             Summary Calendar



                        JAMES RILEY CORNETT, JR.,

                                               Plaintiff-Appellant,

                                   versus

                   W.K. LONGOIS, Orange City Police
                  Department; K.C. BREASHERS; DONALD
                   MACDONALD; MARVIN HELMS, Captain,

                                               Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                          USDC No. 1:93-CV-361
                          --------------------
                           September 27, 2001

Before DeMOSS, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

     James     Riley   Cornett,   Jr.,   federal   prisoner   #   03495-078,

appeals the dismissal of his § 1983 lawsuit.           He argues that the

magistrate judge erred in dismissing for failure to state a claim

his claims that Officer W.K. Longois violated his First Amendment

rights by not permitting him to file a police report; that the

appellees conspired to violate his Fourth Amendment rights by

obtaining a search warrant based on false information; and that the

appellees conspired to maliciously prosecute him.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 99-41303
                                       -2-

     Although the magistrate judge did not specifically address the

First Amendment claim as a separate claim, even if it is assumed

that the claim was not part of the illegal-search claim, the

failure to address it was harmless because Cornett does not provide

any authority in support of the allegation that the inability to

file a police report is a constitutional violation.              See Johnson v.

Dallas Indep. Sch. Dist., 38 F.3d 198, 200 (5th Cir. 1994).

Moreover, the true nature of the claim appears to be that the

officers’ illegal search of his home violated his First and Fourth

Amendment     rights.       Cornett      is    collaterally    estopped   from

challenging the validity of the search warrant in his criminal

case. See Stripling v. Jordan Prod. Co., L.L.C., 234 F.3d 863, 868

(5th Cir. 2000); cf. Emich Motors v. General Motors, 340 U.S. 558,

568-69 (1951).     Moreover, because the claim would implicate the

validity of his criminal conviction if successful, it is barred by

Heck v. Humphrey, 512 U.S. 477, 486-87 (1994), as is the malicious

prosecution claim.

     Cornett    next    argues    that   the    magistrate    judge   erred   in

dismissing his state-law defamation claim prior to trial on the

merits of the excessive-force claim against Officer K.C. Breashers.

Aside from being brought against the same defendant, the two claims

do not arise out of a common nucleus of operative facts; the

magistrate judge thus did not err in concluding that the claims did

not involve the same case or controversy and, consequently, did not

abuse   his    discretion    in    declining     to   exercise    supplemental

jurisdiction over the defamation claim.            See 28 U.S.C. § 1367(a);

Batiste v. Island Records, Inc., 179 F.3d 217, 226 (5th Cir. 1999),
                             No. 99-41303
                                  -3-

cert. denied, 528 U.S. 1076 (2000); Burns-Toole v. Byrne, 11 F.3d

1270, 1276 (5th Cir. 1994).

     Cornett additionally argues that the magistrate judge violated

his due process rights in various ways before and during trial.          He

contends that he was not notified that he was required to request

witness subpoenas and that the magistrate judge failed to subpoena

witnesses on his behalf.   However, Cornett simultaneously concedes

that he was advised on numerous occasions that he would be required

to request witness subpoenas, and the record establishes both that

he was notified he would need to request subpoenas and that he

failed to make such a request.

     Cornett   also   complains   that   his    due-process   rights   were

violated when he was denied courtroom attire and access to his

legal materials. However, he argues that prison officials, not the

magistrate judge, denied these requests, and he has therefore

failed to demonstrate that the magistrate judge violated his due-

process rights.

     Cornett’s final contention is that the magistrate judge erred

in denying his motion for a new trial.         The thrust of his argument

is that he discovered new evidence and witnesses at trial in

support of his excessive-force claim and that the jury’s verdict

was contrary to the evidence.       However, because Cornett has not

submitted the trial transcript as part of the appellate record,

this court will not review this claim.             See Fed. R. App. P.

10(b)(2); Powell v. Estelle, 959 F.2d 22, 26 (5th Cir. 1992); see

also United States v. Johnson, 87 F.3d 133, 136 n.1 (5th Cir.

1996).
                           No. 99-41303
                                -4-

     Cornett has not demonstrated any error in the district court’s

judgment.   Accordingly, that judgment is AFFIRMED.      Cornett’s

motion for the appointment of counsel is DENIED.

     JUDGMENT AFFIRMED; MOTION DENIED.